As filed with the Securities and Exchange Commission on July 25, 2008 Registration No. 333-148435 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. PRE-EFFECTIVE AMENDMENT NO.2 TO FORM S-4/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MVP NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 7372 94-1713830 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 110 North Jefferson Avenue St. Louis, Missouri Telephone: (314) 241-0070 (Address including zip code and telephone number, including area code of registrant's principal executive offices) Paul A.
